ORDER
The Disciplinary Review Board having recommended to the Court the JOSEPH C. STRANSKY of DUNELLEN, who was admitted to the bar of this State in 1974 and who was thereafter suspended from the practice of law for a period of one year effective August 1, 1992, with credit given for a period of temporary suspension, be reinstated to practice, on the conditions set forth in this Court’s Order dated July 7, 1992, 130 N.J. 38, 612 A.2d 373, and good cause appearing;
It is ORDERED that JOSEPH C. STRANSKY is reinstated to the practice of law effective immediately; and it is further
ORDERED that prior to respondent opening an office in this State, respondent shall notify the Office of Attorney Ethics, the Disciplinary Review Board and the Court of his intention to do so and shall provide proof of his compliance with all applicable recordkeeping rules; and it is further
ORDERED that respondent shall submit certified audits of his books and records to the Office of Attorney Ethics, the first audit to be conducted three months after the opening of respondent’s New Jersey practice, and annually for the two succeeding years.